Citation Nr: 0103544	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of service-connected bilateral sacroiliitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active military service from August 1994 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for bilateral sacroiliitis, and 
assigned a 10 percent evaluation.  The veteran has appealed 
the issue of her evaluation for this disability.


REMAND

In March 1997, the RO granted service connection for 
bilateral sacroiliitis, and assigned a 10 percent evaluation 
with an effective date of January 8, 1997.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent for bilateral sacroiliitis is warranted for the 
period from January 8, 1997 to the present.

The claims file contains records of medical treatment 
involving the veteran's low back, hip and/or pelvis, dated 
between 1996 and August 2000, which were received by the RO 
in August 2000.  The RO duly forwarded the evidence to the 
Board pursuant to 38 C.F.R. § 19.37(b) (2000).  The Board 
received this evidence in December 2000.  In this respect, 
regulations provide that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC), unless this 
procedural right is waived by the appellant.  See 38 C.F.R. 
§ 20.1304(c) (12000).  The Board notes that although some of 
this evidence is duplicative, some of it appears to not only 
be new, but also pertinent to the veteran's claim.  The 
veteran did not submit a written waiver of initial RO 
consideration of the new evidence.  

Given the foregoing, and as it appears that at least some of 
the evidence received at the Board in December 2000 is 
pertinent to the issue in appellate status, the Board is 
required to take action pursuant to 38 C.F.R. § 20.1304(c) to 
ensure preliminary consideration by the RO.  

As a final matter, a review of a VA spine examination report, 
dated in March 2000, shows that the veteran reported that she 
was receiving therapy from a private physician, whom she 
identified as "Dr. Correa."  These records do not appear to 
have been associated with the claims file.  On remand, the RO 
should attempt to obtain these records.  

Accordingly, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should request the 
veteran's records of treatment from Dr. 
Correa, and associate all records 
obtained with the claims file.  

2.  The RO should review the veteran's 
claim and determine whether the benefit 
sought can be granted.  If the decision 
remains adverse to the veteran, she 
should be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence, including the 
evidence recently received by the Board 
without a waiver of RO review, a citation 
to and discussion of all applicable laws 
and regulations, and a detailed analysis 
of the reasons for the decision.  After 
affording the veteran a reasonable 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

3.  The appellant is reminded that she 
has a duty to submit evidence in support 
of her claim for evaluation of her 
service-connected bilateral sacroiliitis.  
If she has or can obtain evidence showing 
that this condition is more severe that 
her current evaluation reflects, she must 
submit this evidence.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate disposition warranted, either favorable or 
unfavorable.  The appellant is free to submit any additional 
evidence 
and/or argument she desires to have considered in connection 
with her current appeal.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




